Name: Commission Regulation (EEC) No 3340/81 of 20 November 1981 on arrangements for imports into the Community of handkerchiefs originating in Macao
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 25 . 11 . 81 Official Journal of the European Communities No L 338/9 COMMISSION REGULATION (EEC) No 3340/81 of 20 November 1981 on arrangements for imports into the Community of handkerchiefs originating in Macao HAS ADOPTED THIS REGULATION : Article 1 Importation into the Community of the categories of products originating in Macao and specified in the Annex hereto shall be subject to the quantitative limits given in that Annex and to the provisions of Article 2 ( 1 ). Article 2 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3059/78 of 21 December 1978 on common rules for imports of certain textile products originating in third countries ('), as amended by Regulation (EEC) No 920/81 (2), and in particular Articles 11 and 15 thereof, Whereas Article 11 of Regulation (EEC) No 3059/78 lays down the conditions on which quantitative limita ­ tions may be established ; whereas imports into the Community of handkerchiefs (category 89) originating in Macao have exceeded the level referred to in Article 11 (3); Whereas, in accordance with Article 1 1 (5), Macao was notified of a request for consultations ; whereas, following these consultations, it is desirable to make the products in question subject to quantitative limita ­ tion for the period 1981 and 1982 ; Whereas the products of category 19 were already subject to quantitative limitation ; whereas it has been agreed to place the products of both categories under a single limitation ; Whereas Article 11 ( 13) ensures that the quantitative limit is observed by means of a double-checking system in accordance with Annex V to the aforesaid Regulation ; Whereas the products in question exported from Macao between 1 January 1981 and the date of entry into force of this Regulation must be set off against the quantitative limit for 1981 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Textiles Committee , 1 . The products as referred to in Article 1 , shipped from Macao to the Community before the date of entry into force of this Regulation, whi^h have not yet been released for free circulation , shall be so released subject to the presentation of a bill of lading or other transport document proving that shipment actually took place during that period . 2 . Imports of products shipped from Macao to the Community after the entry into force of this Regula ­ tion shall be subject to the double-checking system described in Annex V to Regulation (EEC) No 3059/78 . 3 . For the purposes of applying the provisions of paragraph 2, the quantities of products shipped from Macao on or after 1 January 1981 and released for free circulation shall be set off against the quantitative limit established for 1981 . Article 3 This Regulation shall enter into force on the second day following its publication in the Official Journal of the European Communities. It shall apply until 31 December 1982. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 20 November 1981 . For the Commission Frans ANDRIESSEN Member of the Commission (&lt;) OJ No L 365, 27 . 12. 1978 , p . 1 . 0 OJ No L 98 , 9 . 4. 1981 , p . 1 . No L 338/ 10 Official Journal of the European Communities 25 . 11 . 81 ANNEX Cate ­ gory CCT heading No NIMEXE code ( 1981 ) Description MemberStates Units Quantitative limits from 1 January to 31 December 1981 1982 19 61.05 BÃ ­ III 61.05-30 ; 99 Handkerchiefs : B. Other : Handkerchiefs of woven fabric, of a value of not more than 1 5 EUA/kg net weight I 1 000 pieces v  º 104 (') Mio 0 89 61.05 A 61.05-20 Handkerchiefs : A. Of woven cotton fabric , of a value of more than 1 5 EUA/kg net weight / t (') This limitation replaces that for category 19 which was published in Official Journal of the European Communities No L 381 of 31 December 1980 .